United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-3318
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the Eastern
                                          * District of Missouri.
Jeffrey Lamar Crawford,                   *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                               Submitted: April 28, 2010
                                  Filed: May 20, 2010
                                   ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

        Jeffrey Crawford directly appeals after he was sentenced in the district court1
upon his guilty plea to knowingly possessing with intent to distribute 50 grams or
more of a substance containing cocaine base, in violation of 21 U.S.C. § 841(a)(1).
On appeal, Crawford’s counsel has filed a brief under Anders v. California, 386 U.S.
738 (1967), and has moved to withdraw. Crawford has filed a pro se supplemental
brief, in which he argues that his right to a speedy trial was violated. He has also filed



      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
two petitions for a writ of mandamus, a motion to dismiss the underlying indictment,
two motions for appointment of new counsel, and a motion to supplement the record.

       Upon careful review, we conclude that Crawford’s right to a speedy trial has not
been violated, that the district court committed no procedural or substantive error in
sentencing Crawford, and that there is no basis for granting a writ of mandamus. See
18 U.S.C. § 3161(h)(1) (periods of delay shall be excluded in computing time within
which trial must commence if they resulted from, inter alia, proceeding to determine
mental capacity, interlocutory appeal, or any pretrial motion); United States v.
Bonilla-Filomeno, 579 F.3d 852, 855 (8th Cir. 2009) (periods of delay caused by
pretrial motions are excluded from calculation, as are continuances granted by court
in order to best serve ends of justice); United States v. Feemster, 572 F.3d 455, 461
(8th Cir. 2009) (en banc) (in reviewing sentence, appellate court first ensures that
district court committed no significant procedural error, then considers substantive
reasonableness of sentence; describing factors demonstrating procedural error); In re
MidAmerican Energy Co., 286 F.3d 483, 486 (8th Cir. 2002) (per curiam) (mandamus
is extraordinary remedy reserved for extraordinary circumstances, such as those
amounting to judicial usurpation of power). Last, to the extent that Crawford’s pro
se filings raise an ineffective-assistance claim, we decline to address it on direct
appeal. See United States v. McAdory, 501 F.3d 868, 872-73 (8th Cir. 2007)
(appellate court ordinarily defers ineffective-assistance claims to 28 U.S.C. § 2255
proceedings).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues. Accordingly, we affirm the district
court’s judgment, we grant counsel’s motion to withdraw, and we deny Crawford’s
mandamus petitions and pro se motions.
                      ______________________________




                                         -2-